Judgment of resentence, Supreme Court, New York County (James Leff, J.), rendered June 16, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and resentencing her, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the persistent felony offender adjudication and sentence, and instead sentencing defendant, as a second felony offender, to a term of 2 to 4 years, and otherwise affirmed.
We find sentencing defendant as a persistent felony offender *270to be an improvident exercise of discretion. We note, in particular, defendant’s substantial efforts at rehabilitation since her original sentencing. Defendant’s remaining contentions are rendered academic by this disposition. Concur—Murphy, P. J., Sullivan, Rosenberger, Rubin and Andrias, JJ.